Citation Nr: 1807370	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  11-19 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 1975, with additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
The Veteran testified in November 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 

In February 2016 and August 2017 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Evidentiary development conducted since the February 2016 Board remand did not substantially comply with the directives of that remand. A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2016, the Board directed that all indicated development should be undertaken to obtain all medical and personnel records for the Veteran's Federal service in the National Guard. Additionally, the Board directed that a medical examiner was to be informed of the Veteran's verified periods of active duty, active duty for training, and inactive duty for training in the National Guard. The examiner was then to specifically opine as to whether the Veteran's hearing loss was etiologically related to any period of active duty, active duty for training or inactive duty for training in the National Guard.

Unfortunately, appropriate steps have not been taken to secure records associated with the Veteran's National Guard service. Specifically, while certain personnel records were obtained, no treatment records associated with the Veteran's National Guard service have been associated with the record. There is no indication that the AOJ attempted to contact the North Carolina Army National Guard directly to obtain such records. Additionally, the Veteran's periods of active duty for training and inactive duty for training do not appear to have been provided to the January 2017 VA examiner and the examiner did not address any possible etiological relation to the Veteran's active duty for training or inactive duty for training.

The Board acknowledges the November 2017 letters from a private physician and a hearing instrument specialist. However, neither correspondence provides any clear opinion in favor of an in-service etiology of the Veteran's hearing loss disorder. As such, the Board finds that remand for additional development is required. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must contact all appropriate service departments and/or record storage facilities, to include the National Personnel Records Center as well as the North Carolina Army National Guard, and request that they verify each and every period of the claimant's Federal service. If those efforts are unsuccessful, the Defense Finance and Accounting Service must be contacted to determine each and every period of active duty, active duty for training, and inactive duty training.

Each organization is to identify each and every period of Federal service performed by the appellant while in active duty for training, and/or inactive duty training capacity. A Chronological Statement of Retirement Points is NOT acceptable. 

Should it become necessary to contact the Defense Finance and Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the claimant was paid for each period of service, i.e., for what service periods was the appellant paid from an account designated to pay for Federal active duty service? Federal inactive duty service? Federal active duty for training? Etc.

A memorandum should then be prepared listing the Veteran's periods of Federal service.

2. The AOJ must also contact the North Carolina National Guard as well as any and all other appropriate agencies, and request any treatment records related to the appellant's National Guard service. 

3. If the AOJ cannot locate any requested records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant and his representative must then be given an opportunity to respond.

4. Thereafter, provide an audiologist access to the appellant's VBMS and Virtual VA files for review. An in-person examination should be scheduled if, and only if, the reviewing audiologist deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the audiologist is to specifically address the following questions:

(a) Is it at least as likely as not (a 50 percent or greater probability or greater) that any diagnosed hearing loss is related to acoustic trauma during the Veteran's period of active duty service? Please provide a full explanation for these findings, to include a discussion of the Veteran's assertions that he noticed diminished hearing prior to his departure from service, as well as the differences between the Veteran's entrance and separation audiological examinations. The examiner is also reminded that the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.

(b) Is it at least as likely as not (a 50 percent or greater probability or greater) that the Veteran's hearing loss is the result of an injury incurred in or aggravated in the line of duty during a period of active duty for training or inactive duty training? 

A complete rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the audiologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

6. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

